IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,371-01


                   EX PARTE JUAN ENRIQUE DE LA CRUZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2018-DCR-00183-B IN THE 138TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                            ORDER

       Applicant was originally charged in a three-count indictment with one count of continuous

sexual abuse involving his daughter and two granddaughters, one count of indecency with a child

involving a granddaughter, and one count of prohibited sexual conduct with an ancestor or

descendant involving his daughter. Applicant pleaded guilty to the lesser included offense of

aggravated sexual assault of a child in the continuous sexual abuse count in exchange for a twenty-

five year sentence, and to the other two counts as charged in exchange for fifteen-year sentences,

with all sentences to run concurrently. He did not appeal his convictions. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.
                                                                                                       2

        Applicant contends that he is actually innocent and that he received ineffective assistance of

trial counsel resulting in an involuntary plea because trial counsel pressured him into pleading guilty

despite his desire to go to trial by telling him that he would go to prison for life if he did not accept

the plea offer. Because Applicant was facing charges of continuous sexual abuse, he did face a

punishment range that included the possibility of life without parole if he were to be convicted at

trial. However, there is no response or affidavit from trial counsel stating what advice he provided

to Applicant with regard to his options and his likelihood of success at trial.

        Applicant’s actual innocence claim is based on a recantation affidavit signed by his daughter,

in which she alleges that she was pressured by her mother to make the accusations, and believes that

the other two complainants were also pressured to make accusations that were not true. Applicant’s

daughter concedes that Applicant did commit the prohibited sexual conduct offense, but alleges that

Applicant did not have sex with her until she was an adult. The prohibited sexual conduct charge

was supported by D.N.A. evidence showing that Applicant had impregnated his daughter, but she

was no longer a child at that time. There is no indication that the other two complainants have

recanted their accusations of ongoing sexual abuse by Applicant when they were children. However,

the State has not filed a response to Applicant’s application, and the trial court has not entered

findings of fact and conclusions of law.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Elizondo, 947

S.W.2d 202, 209 (Tex. Crim. App. 1996); Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent,

393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order trial counsel to respond to Applicant’s claims. Specifically, trial counsel shall
                                                                                                        3

state whether he advised Applicant of his options with regard to pleading guilty or having a trial

before the court or a jury. Trial counsel shall state whether he pressured Applicant to plead guilty

despite Applicant’s alleged desire to trial on the charges.

          The trial court shall also address Applicant’s claim of actual innocence. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

          The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make findings of fact and conclusions of law as to

whether the affidavit from Applicant’s daughter recanting her accusations is credible, and if it is

credible, whether it is sufficient to unquestionably establish Applicant’s innocence. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claims.

          The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                        4

Filed: March 10, 2021
Do not publish